Order, Supreme Court, Bronx County (Mary Ann BriganttiHughes, J.), entered January 19, 2006, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment in favor of defendant dismissing the complaint.
Although plaintiff claimed that her trip and fall was attributable to a carpet defect, she has abandoned that theory of liability and now contends that her accident was solely attributable to her heeding the “instruction” of one of defendant’s employees to “hurry.” The employee, however, breached no legally cognizable duty by suggesting, or even urging, that plaintiff hurry. In any event, no triable issue has been raised as to whether haste was the cause of plaintiffs mishap. Concur— Tom, J.E, Andrias, Friedman, Williams and Sweeny, JJ.